Title: From John Adams to John Jay, 31 July 1786
From: Adams, John
To: Jay, John


     
      Dear Sir
      London July 31. 1786
     
     Paul Randall Esqr, who has been with Mr Lamb to Algiers will have the Honour to deliver this Letter. in order to lay before Congress the earliest Information of all that has come to his Knowledge, in the Course of his Journeys and Voyages he proposes to return, without loss of Time to New-York. He has conducted, as far as I can judge, with Prudence and Fidelity, and has merited a Recommendation to Congress.
     His Salary, will be paid him by Mr Lamb if arrived in New York, out of the Monies remaining in his Hands. Mr Lamb has drawn upon me for Three Thousand two hundred and twelve Pounds twelve Shillings Sterling, and his Bills for that sum have been accepted and paid. He will account with Congress for the Expenditure of it, and pay the Ballance into their Treasury. Mr Randal was at some Small Expence for Cloathing, which it will be but reasonable to allow him.
     There are, it Seems, at Algiers, one and twenty Prisoners taken on board the two American Vessells. Mr Lamb has left Some Money for their Benefit, but however anxious they may be to be redeemed from Captivity, there is reason to fear, that all that Money will be expended before they obtain their Liberty, in which Case they will probably write to me for more. I should therefore be happy to receive the Instructions of Congress, whether I may be permitted to relieve them and how far, or whether they must be left to the Care and Expence of their Friends in America. if the last Should be the

Determination of Congress, I should think it will be necessary that Some publick Advertisement Should be made that those Friends may know their Duty according to their Abilities. The Provision that is made, for the Subsistence and Cloathing of Captives either by the Government or their Masters is Said to be very inadequate to their Comfort and Necessities.
     With great Respect and regard I have the / Honour to be, dear Sir your most obedient / and most humble Servant
     
      John Adams.
     
    